HAWKINS, J.
Appellant was indicted and convicted for the possession of intoxicating liquor under the state-wide prohibition law (Acts 36th Leg. 2d Called Sess. c. 78) prior to the Acts of the 37th Legislature, 1st and 2d Called Sessions, p. 233, amending the same. Under the authority of the cases Petit v. State (Tex. Cr. App.) 235 S. W. 579, Francis v. State (Tex. Cr. App.) 235 S. W. 580, and many other cases reported in the same volume of the Southwestern Reporter, and Ex parte.Mitchum (No. 6772; Tex. Cr. App.) 237 S. W. 936, (opinion delivered February 1, 1922) the conviction cannot stand under the indictment in its present form.
The judgment of the trial court is reversed, and the prosecution ordered dismissed under the present indictment.